01/13/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0369




GORDON WILLIAMS, GALE MADLER,
TIMOTHY RUSSELL, JOYCE KELLY,
AND SAM BLAYLOCK,                                 Case No.: DA 20-0369

             Appellants/Plaintiffs,
      vs.                                                ORDER
STILLWATER BOARD OF COUNTY
COMMISSIONERS,

            Appellee/Defendant.



      Appellee/Defendant Stillwater Board of County Commissioners having filed

an Unopposed Motion for Extension of Time within which to file Appellee’s Brief,

and good cause appearing therefor;

      IT IS HEREBY ORDERED that said Motion is GRANTED. Appellee’s

Opening Brief is due February 17, 2021.




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                       January 13 2021